DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 


Applicant’s response received February 28, 2022 is acknowledged.

Claims 2, 3, 5, 6, 9, 10, 12, 13, 15, 16, 18-20, 22, and 24-26 have been canceled.
Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27-29 are pending in the instant application.

Applicant’s election without traverse of the species of a histidine residue at position 27 in the reply filed on December 16, 2016 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors at the time the application was filed, had possession of the claimed invention for the reasons of record.

Applicant has broadly claimed antibodies which bind to human C5, have three specifically identified amino acid residues, namely a leucine at position 428, a serine at position 434, and a histidine at position 27, have another histidine reside somewhere in a CDR with all said positions being located in the heavy chain.  Such antibodies are also required to have a light chain although except for new dependent claim 29 the light chain is not required to contain any specific amino acid residues, with new claim 29 requiring a histidine at residue 28 of said light chain.  To support such claims, applicant has provided examples of a mutant anti-IL-6 receptor antibody.  It should be pointed out that positions 428 and 434 recited the independent claim are in the Fc domain and thus are important for binding to Fc receptors rather than binding the C5 antigen, while residue 27 as well as “a CDR amino acid” are located within the antigen binding domain.  No working examples of anti-C5 antibodies having histidine residues in the variable domain at position 27 (or any other variable domain position, such as a CDR generically, or position 31 (claims 4 and 28), position 35 (claim 28), or position 50 (as recited in claim 27) are provided in the specification.  Indeed, the word “C5” appears only one time in the instant specification in paragraph [0155] which spans pages 63-69 and discloses literally hundreds of unrelated antigens.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen.  Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).  Notably the species of origin for the claimed antibodies, such as human, mouse, etc., is not recited and thus the claims encompass antibodies from any and all possible species so long as they have the three specified residues at positions 27, 428, and 434 and another histidine “at a CDR amino acid residue” somewhere in the heavy chain.
As has been stated above, the instant application does not contain a single working example of an antibody that binds the C5 antigen and has a histidine residue at position 27 of the heavy chain and/or “at a CDR residue”.  What is disclosed is that WO 2009/125825 was the source of the anti-IL-6 receptor antibody used in the working examples of the instant specification.  Inspection of US2011/0111406, an English language equivalent of the ‘825 WIPO publication, indicates that the anti-IL-6 receptor antibody was made by a histidine scanning approach wherein every CDR residue was changed followed by extensive screening of the resulting library.  As can be seen in Table 2 on page 31, not all positions could be mutated and still maintain antigen binding.  Further, as is detailed in Tables 3 and 4, simply inserting a histidine was not sufficient to confer pH-dependent binding activity as only some of the positions which did not alter antigen binding showed any pH dependency, and note that tables 3 and 4 have significantly fewer members as compared to table 2.  Thus, it is clear that not all positions are suitable for substitution with histidine such that both antigen binding in general and differential pH binding in particular are present.  However, it is known that in general antigen binding is always stronger at higher pH as compared to lower pH.  See for example the sentence spanning pages 193 and 194 of Patton et al. as well as Figure 3A of Ito et al.  It is worth pointing out that Ito et al. attempted to modify an antibody already known to bind lysozyme by introducing histidine substitution mutations into CDR regions and found that some mutations eliminated antigen binding, two did not change pH antigen binding as compared to the starting antibody, and only one mutant had significantly less binding at acidic pH as compared to the starting antibody.  It appears from the examples in the specification that applicant intends to take a starting (i.e. parent) antibody and then modify it such that the modified antibody has a weakened ability to bind antigen at acidic pH as compared to the parent antibody by introducing histidine substitutions at the location(s) recited in the independent claim.  None of the antibodies recited in the instant claims are defined with sufficient sequence information, such as six complete CDR sequences identified by SEQ ID number, or a pair of variable heavy and light domains identified by SEQ ID number to reasonably ensure antigen binding as the only structural information given for the part of the antibody known to be responsible for the function of antigen binding is that residue 27  and some other unspecified CDR residue in the heavy chain must be histidine.  It should be noted that since no other sequence information (other than the presence of another histidine at residue 31 of the heavy chain in dependent claims 4 and 28, at residue 35 in claim 28, or at residue 50 of the heavy chain in dependent claim 27 and the newly added limitation of a histidine at position 28 of the light claim in claim 29) concerning the variable domain responsible for the function of antigen binding, C5 in the instant case, is recited, the breadth of the claims read upon totally random sequence being located for the entire VL and almost all of the VH (i.e. everything except for the histidines).  Note that the recitation of “a CDR amino acid residue” does not identify a single location and thus encompasses a genus of locations.  Thus the only positively recited structure in the instant claims which can be correlated with the function of binding C5 is the histidine at position 27 and another histidine in an unspecified (and therefore random) CDR residue location.  Applicant has not provided a working example wherein an antibody binding some random antigen is transformed into one that binds C5 by changing position 27 and a CDR residue (such as residues 31, 35, 50, or somewhere else) to histidine.  This is unsurprising give the teachings of the art such as Janeway et al. which indicate the need for all six CDR structures working cooperatively to achieve antigen binding.  Further based upon the data of Ito et al., it appears that introduction of histidine residues into CDRs is reasonably expected to impair antigen binding generically and to not necessarily show pH dependence of binding as two of the tested mutants of Ito et al. failed to bind antigen and only one demonstrated binding which varied in response to changing pH.  Such data also confirm the observations of Rudikoff et al. that CDR mutations can abrogate antigen binding.  It is worth discussing that making a library which contains all possible mutations and then screening said library to find the desired property, such as what was done in the anti-IL6 receptor example, does not reasonably set forth a structure which has the desired property since the structures which actually have this property cannot reasonably be known or suggested prior to completion of the screening assay.  As such, artisans have no idea what the structure is that has the property of pH dependent binding to C5 other than that it is has histidine at position 27 and an unspecified CDR location in the heavy chain and this level of structural information is insufficient to ensure binding to C5, let alone binding in a pH dependent manner.  Additionally, it should be pointed out that as evidenced by the provided printout concerning antibody numbering from www.bioinf.org.uk, while position 27 is not a CDR residue according to Kabat, it is a CDR residue according to the definitions of Chothia which better approximate the loop structures found in real antibodies (see entire printout, particularly pages 3, 4, 7, and 8). Thus, according to some definitions, residue 27 of the heavy chain is actually part of CDR1, and all schemes appear to indicate that residues 31 and 35 of the heavy chain lie within CDR1, H50 being in CDR2 of the heavy chain as per Kabat and L28 being in CDR1 of the light chain as per Kabat. As was taught by both Rudikoff et al. as well as Ito et al., introducing mutations into CDRs can abrogate the function of antigen binding.
Therefore, it appears that the broad genus of antibodies claimed by applicant lacks adequate written description because there does not appear to be sufficient correlation between the amount of specific antibody structure recited and the function of binding to C5 in a pH dependent manner.  As such a skilled artisan would reasonably conclude that applicant was not in possession of the claimed genus of antibodies at the time the instant application was filed.

Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  Applicant argues on many grounds.  Applicant begins by asserting that the examiner has not properly framed the invention because the ordinary artisan is highly skilled and the prior art discloses numerous antibodies that bind C5.  Based upon this, applicant asserts that artisans would have been able to visualize and recognize the identity of a representative number of antibodies falling within the scope of the claims and therefore applicant was in possession of what has been claimed.  Applicant repeats arguments that changes to CDR residues need to abrogate binding, and restates the opinion that artisans would have been able to envision that which is being claimed.     
These arguments are not persuasive.  Applicant is claiming a novel genus of antibodies that have the functional property of binding the C5 antigen and the specific structure of a histidine at positions 27 and “a CDR amino acid residue” in the heavy chain (as positions 428 and 4343 in the Fc are not reasonably involved in C5 binding via the variable domain) while disclosing no working examples of such antibodies and disclosing the word “C5” once in the specification as part of a laundry list of antigens that literally includes hundreds of structurally unrelated antigens.  As has been discussed in the rejection of record, identification of the antigen, C5 in this case, does not provide a description of the antibody itself.  The rejection of record states the art generally recognizes certain minimums of structure as being correlated with the function of binding antigen, such as six complete, non-degenerate CDR sequences.  As has been set forth numerous times throughout prosecution at this point, the only specific structural elements recited in the claims are positions 27, 428 and 434 of the heavy chain in addition to a histidine in a CDR residue of said heavy chain.  Positions 428 and 434 are not reasonably involved in binding the C5 antigen (as these residues are in the Fc domain and not the antigen binding domain) and two histidine residues, one at position 27 and one somewhere in a CDR, is insufficient to ensure binding to C5 based upon the teachings of the art and applicant has provided no working examples demonstrating that two histidine residues are sufficient to confer the property of binding the C5 antigen upon a random, generic antibody.  It should be noted that even if additional histidine residues are added at other specified locations, such as is presently recited in claims 4, and 27-29, such claims still do not reasonably contain enough sequence information which is correlated with the function of binding the C5 antigen.  Thus, the claims do not define a common structure which gives rise to the function of binding the C5 antigen.  With regard to the teachings of the prior art, applicant is claiming a novel antibody.  As such, the art has no species which lies within the presently claimed genus of antibodies.  Further, the claimed genus of novel products is not recited as being a variant or sequence mutation of an antibody that was known and fully disclosed in the prior art, and as such the structures of the antibodies that lie within the instant claimed genus of novel products are in no way constrained by the prior art which lies outside of that which is being claimed.  Thus, applicant’s assertions that artisans would necessarily envision that which is claimed does not appear to be correct.  The claims are limited by what they recite.  Applicant’s arguments concerning prior art antibody structures, as well as the ability to mutate CDRs and retain antigen binding function are all based upon starting with a complete antibody with a defined VH and VL sequence.  However, the claims are not limited to any particular sequence/structure other than where two (or more in dependent claims) histidine residues are located, and as discussed in the rejection of record this paucity of structure is not reasonably correlated with binding any antigen, C5 or otherwise.  As such applicant appears to be arguing for limitations concerning the novel genus of antibodies presently claimed by applicant that are not recited in either the claims themselves or even in the instant specification.  As discussed in the rejection of record and as evidenced by the disclosures of Edwards et al., Lloyd et al. Goel et al., and Kanyavuz et al. the structural diversity of structures which can give rise to the function of antigen binding is so large that contrary to applicant’s position artisans would not be able to envision the structure (i.e. the actual amino acid sequences which need to be present to ensure C5 binding) of the claimed antibody genus.  As discussed in the rejection of record, the claimed genus of antibodies is novel, so there are no prior art structures which lie within the claimed genus.  As such, it does not appear reasonable that the structures of prior art antibodies that bind C5 are representative of what is being claimed, and given that the requisite structure reasonably needed to ensure antigen binding is not recited in the claims it is not clear how artisans would readily envisage that which is presently claimed as there does not appear to be a relevant structure which is correlated with the recited function and no working example of an antibody having histidines at the requisite locations that binds human C5 is disclosed in the instant specification.  Applicant has argued that the instant case is analogous to Capon v Eshhar, but unlike that case which dealt with alterations to known sequences, applicant’s claimed genus includes completely unknown sequences.  Indeed, as evidenced by for example paragraph [0137] of the instant specification, applicant discloses making new antibodies from scratch in addition to mutating antibodies that are already known to bind C5.  As has been stated multiple times the only structure present in the claims which could possibly be responsible for binding C5 is the two histidine residues in the VH and this paucity of structure is not reasonably correlated with binding anything such as the C5 antigen.  Thus there is no reasonable written description of the presently claimed genus of novel antibodies that is disclosed either in the prior art or in the instant specification.  Therefore, artisans would reasonably conclude that applicant was not in possession of that which is presently claimed at the time the instant application was filed.   


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	
Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igawa et al. (WO2009/125,825) in view of Lowman et al. (US 2010/0098730) in view of Wang et al. (US 6,074,642) and/or in view of Pons et al. (US 9,029,515).  Please note that WO2009/125,825 is a Japanese publication of PCT/JP2009/057309 and thus all citations with regard to this reference are made based upon the US national stage entry under 371 which published as US 2011/0111406.

Igawa et al. disclose antibodies with altered ability to bind its cognate antigen based upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH, such pH sensitive binding serving to increase the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141] and [0181-187]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Notably, histidine substitution mutations at positions 27, 31, 35 and 50 of the heavy chain and position 28 of the light chain are disclosed (see particularly paragraphs [0113], [0114], [0117], [0118], [0167], [0168], and [0289-0310], working example 2 and table 1).  In particular the double mutant of H27, H31 is disclosed (see for example paragraph [0119]).  Further, host cells comprising histidine containing variable domains as well recovery of antibody from such host cells is also disclosed (see particularly paragraphs [0207-0211], [0277-0287] and the working examples which expressed recombinant antibodies in HEK239H cells).  These teachings differ from the claimed invention in that the antibody is not disclosed as having Fc mutations L428 and S434.
Lowman et al. disclose modifications that are to be made to the Fc domain of recombinant immunoglobulins to improve their in vivo half-life (see entire document, particularly the abstract and paragraph [0010]).  Disclosed modifications which accomplish this goal are L428 and S434 (see particularly claim 1 as well as paragraph [0011]).  Antibodies which are disclosed as being suitable for improvement using the mutated Fc domains of Lowman et al. bind a wide variety of soluble and cell-surface bound antigens (see particularly paragraphs [0348-0367]) as well as including chimeric and humanized antibodies (see particularly paragraphs [0274-0332]).  Such antibodies are disclosed as binding FcRn at pH 6.0 and 7.4 (see for example paragraph [0018]).       
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to alter the antibodies of Igawa et al. to have the increased FcRn binding of the antibodies of Lowman et al.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased in vivo half-life as disclosed for the antibodies of Lowman et al.  Indeed, given that Igawa et al. disclose that their antibodies are advantageous as they bind more copies of antigen before being degraded by the body as compared to a normal antibody, extending half-life even more by altering residues in the Fc domain which influence FcRn binding would serve to further increase the number of antigens which could be bound by a single antibody before it is ultimately destroyed and thus would serve to improve the function of the antibodies disclosed by Igawa et al.  

The inventions rendered obvious by the teachings of Igawa et al. and Lowman et al. have been discussed above and differ from the instant claimed invention in that they do not teach antibodies that bind C5, a member of the complement system.
Wang et al. disclose methods of treating glomerulonephritis in humans by administering antibodies that bind C5 (see entire document, particularly the abstract and claims).
Pons et al. teach that it is desirable to have antibodies which more tightly bind antigen at physiological pH (i.e.7.4) as compared to endosomal pH (about 6-5.5) when antagonizing target antigens present at high levels in a patient, such as the C5 antigen, as such antibodies increase half-life of the administered antibody and lower concentrations of antigen present in the treated subject (see entire document, particularly the abstract, the paragraphs spanning columns 2 and 3, and column 7).  
Therefore it would have been obvious to an ordinary artisan at the time the instant invention was made that the antibody modifications disclosed by Igawa et al. and Lowman et al. could be used on the antibodies of Wang et al. and/or Pons et al.  Motivation to do so come from the fact that the modifications of Igawa et al. and Lowman et al. will increase in vivo half-life of the administered antibody and as such the therapeutic efficacy of the antibodies disclosed by Wang et al. and/or Pons et al. would be improved when used for therapeutic purposes, such as those disclosed by Wang et al. and Pons et al.  


Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  Applicant repeats arguments already of record.  Applicant begins by stating the fact that Igawa et al. do not teach the L428/S434 double Fc mutation and do not teach anti-C5 antibodies.  Applicant then argues that the L428/S434 double mutation is part of a list disclosed by Lowman et al. and that artisans would need to balance changes in affinity for binding to FcRn via the Fc domain at pH 7.4 and pH 6.0 because changes at one pH can have undesired consequences at the other pH value.  In view of this, applicant asserts that artisans would not make an antibody having the L428/S434 mutation absent experimental data showing that this pair of mutations conferred pharmacokinetic benefits as the art is too unpredictable.      
This argument is not persuasive.  It should be noted that the only functional limitations recited in the present claims other than binding to the C5 antigen is found in dependent claim 7.  Dependent claim 7 simply states that the antibody binds to FcRn at both pH 6.0 and at pH 7.4.  As such the only functional properties recited in the instant claims are that the claimed genus of antibodies binds to the C5 antigen (all claims) and that the claimed genus of antibodies binds to FcRn at both pH 6.0 and 7.4 (claim 7 only).  It should be pointed out that unlike the instant specification, the instant claims do not require any particular difference in binding strength when comparing say pH 6.0 to 7.4, either for FcRn or for C5.  Based upon the evidence of record, it is unclear why applicant believes that the genus of antibodies an artisan would arrive at when combining the prior art teachings of Igawa, Lowman, Wang and Pons would yield an antibody which fails to bind C5 and FcRn, properties which very reasonably are already present in the anti-C5 antibodies of Wang and Pons.  The rejection is maintained.
      
 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-70, 73, 76, 78, and 85-88 of copending Application No. 15/050,145 in view of Igawa et al. (WO2009/125,825), in view of Wang et al. (US 6,074,642) and/or in view of Pons et al. (US 9,029,515).
Specifically, the copending claims recite methods of making antibodies that have multiple beneficial properties including facilitating antibody-mediated antigen uptake, augmenting antibody-mediated elimination of antigen from plasma, improving pharmacokinetics, and facilitating intracellular dissociation of antigen from antibodies by introducing the M428L and N434S Fc mutations as well as histidine mutations in the antigen binding domain, as well as product claims for such antibodies (see all copending claims particularly claim 78).  Notably, substitution of a histidine at position 27 of the heavy chain is explicitly claimed (see for example claims 67-70, 73 and 76) as well as a histidine at position 31 of the heavy chain (see for example claims 85-88).  These claims differ from the instant claimed invention in that the copending claims no longer recite the C5 antigen nor do they recite addition histidine locations such as H35, H50, and L28.
Igawa et al. disclose antibodies with altered ability to bind its cognate antigen based upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH, such pH sensitive binding serving to increase the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141] and [0181-187]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Notably, histidine substitution mutations at positions 27, 31, 35 and 50 of the heavy chain and position 28 of the light chain are disclosed (see particularly paragraphs [0113], [0114], [0117], [0118], [0167], [0168], and [0289-0310], working example 2 and table 1).  In particular the double mutant of H27, H31 is disclosed (see for example paragraph [0119]).  Further, host cells comprising histidine containing variable domains as well recovery of antibody from such host cells is also disclosed (see particularly paragraphs [0207-0211], [0277-0287] and the working examples which expressed recombinant antibodies in HEK239H cells).  
 Wang et al. disclose methods of treating glomerulonephritis in humans by administering antibodies that bind C5 (see entire document, particularly the abstract and claims).
Pons et al. teach that it is desirable to have antibodies which more tightly bind antigen at physiological pH (i.e.7.4) as compared to endosomal pH (about 6-5.5) when antagonizing target antigens present at high levels in a patient, such as the C5 antigen, as such antibodies increase half-life of the administered antibody and lower concentrations of antigen present in the treated subject (see entire document, particularly the abstract, the paragraphs spanning columns 2 and 3, and column 7).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to alter the antibodies claimed in the copending application such that they target the C5 antigen and comprise histidine residues at the requisite locations.  This is because the copending claims indicate that differential antigen binding mediated by changes in pH can be achieved by having histidine mutations in the antigen binding domain and Igawa et al. indicate that the positions presently recited in the claims can be used for such a purpose.  The ordinary artisans would have been further motivated to target the C5 antigen because as positively recited in the copending claims such mutations are useful for decreasing the amount of antigen present in plasma and this property would be useful to increase the therapeutic efficacy of the antibodies disclosed by Wang et al. and/or Pons et al. which are disclosed as reducing the antigen concentration upon administration.
This is a provisional nonstatutory double patenting rejection.

Applicant has acknowledged this rejection and asks that it be held in abeyance until the claims are otherwise allowable.
Since no terminal disclaimer has been filed the rejection is maintained. 
 

Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 29, 58, 65-69, 74, 75, and 82-86 of copending Application No. 13/637,415 in view of Lowman et al. (US 2010/0098730), in view of Wang et al. (US 6,074,642) and in view of Pons et al. (US 9,029,515).
Specifically, the copending claims recite antibodies that contain mutated human IgG Fc domains as well as histidine substitutions in the heavy and light chain variable domains, all of which confer pH dependent properties that serve to increase in vivo half-life of the resultant antibody (see all copending claims, particularly claims 58 and 69).  Notably the H27 and an addition heavy chain CDR mutation are all claimed (see claims 58 and 69 for example).  Such antibodies are claimed being chimeric and humanized antibodies (see claim 28 for example), and as having IgG constant domains (see for example claims 65-69 and 82-85).  Notably the antibodies of the copending claims are required to bind to a soluble antigen better (i.e. more tightly) at pH 7.4 as compared to pH 5.8 (see for example claims 58 and 69).  These claims differ from the instant claimed invention in that the soluble antigen is not recited as being C5.
Lowman et al. disclose modifications that are to be made to the Fc domain of recombinant immunoglobulins to improve their in vivo half-life (see entire document, particularly the abstract and paragraph [0010]).  Disclosed modifications which accomplish this goal are L428 and S434 (see particularly claim 1 as well as paragraph [0011]).  Antibodies which are disclosed as being suitable for improvement using the mutated Fc domains of Lowman et al. bind a wide variety of soluble and cell-surface bound antigens (see particularly paragraphs [0348-0367]) as well as including chimeric and humanized antibodies (see particularly paragraphs [0274-0332]).  Such antibodies are disclosed as binding FcRn at pH 6.0 and 7.4 (see for example paragraph [0018]).       
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to alter the antibodies of Igawa et al. to have the increased FcRn binding of the antibodies of Lowman et al.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased in vivo half-life as disclosed for the antibodies of Lowman et al.  Indeed, given that Igawa et al. disclose that their antibodies are advantageous as they bind more copies of antigen before being degraded by the body as compared to a normal antibody, extending half-life even more by altering residues in the Fc domain which influence FcRn binding would serve to further increase the number of antigens which could be bound by a single antibody before it is ultimately destroyed and thus would serve to improve the function of the antibodies disclosed by Igawa et al.  
The inventions rendered obvious by the ‘415 claims and Lowman et al. have been discussed above and differ from the instant claimed invention in that they do not teach antibodies that bind C5, a member of the complement system.
Wang et al. disclose methods of treating glomerulonephritis in humans by administering antibodies that bind C5 (see entire document, particularly the abstract and claims).
Pons et al. teach that it is desirable to have antibodies which more tightly bind antigen at physiological pH (i.e.7.4) as compared to endosomal pH (about 6-5.5) when antagonizing target antigens present at high levels in a patient, such as the C5 antigen, as such antibodies increase half-life of the administered antibody and lower concentrations of antigen present in the treated subject (see entire document, particularly the abstract, the paragraphs spanning columns 2 and 3, and column 7).  Methods of making antibodies using host cells which encode recombinant antibodies are also disclosed (see particularly columns 37-43).  
Therefore, it would have been obvious to make the antibodies of the copending application such that they bind the C5 antigen as this antigen is clinically important for treating diseases in humans as disclosed by Wang et al. and Pons et al.  It would also have been obvious to artisans that host cells are needed for the production of recombinant antibodies as is taught by Pons et al., and it is worth pointing out that the only reasonably way artisans can make an antibody which is guaranteed to have a specific amino acid residue at an identified position (such as H27 of the heavy chain variable domain as is required in the instant claimed invention) is by using the techniques of recombinant biotechnology.  
This is a provisional nonstatutory double patenting rejection.


Applicant has acknowledged this rejection and asks that it be held in abeyance until the claims are otherwise allowable.
Since no terminal disclaimer has been filed the rejection is maintained.  


Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,562,991 in view of Lowman et al. (US 2010/0098730) in view of Wang et al. (US 6,074,642) and/or in view of Pons et al. (US 9,029,515).
The issued claims recite an antibody which binds the IL-6 receptor and has a specific variable domain specified by SEQ ID number for the heavy and light antigen binding domains.  The antibody claimed by SEQ ID number is disclosed in the specification as being Fv3-M73 and this antibody demonstrated decreased binding to antigen at acidic pH as compared to the starting parental antibody tocilizumab (see particularly table 8 and columns 33 and 34, and note that it contains histidine at positions 27 and 31 of SEQ ID NO:20).  Notably, the ‘991 patent discloses that decreased antigen binding at acidic pH allows for increased numbers of rounds of antibody recycling (and thus a larger total number of copies of antigen bound) before the antibody is ultimately degraded in vivo (see particularly Figure 7) and that mutations which introduce histidine residues can decrease the strength of antigen binding at acidic pH relative to the starting antibody sequence (see figure 8).  It should also be mentioned that it is known in the art that tocilizumab has been approved for administration the treat diseases including Castleman’s disease and rheumatoid arthritis (see particularly column 1 of the ‘991 patent).  Further, host cells contain vectors for expressing recombinant antibody sequences, as well as methods of using such host cells to make recombinant antibodies is also claimed (see for example claims 7, 8, 12, 17, 18, and 19).  The invention of the ‘991 patent differs from that which is presently claimed in that the specific mutations in the Fc domain disclosed in the instant claims do not appear to be present in the issued patent, and in that the antibodies of the issued claims do not bind the C5 antigen.   
Lowman et al. disclose modifications that are to be made to the Fc domain of recombinant immunoglobulins to improve their in vivo half-life (see entire document, particularly the abstract and paragraph [0010]).  Disclosed modifications which accomplish this goal are L428 and S434 (see particularly claim 1 as well as paragraph [0011]).  Antibodies which are disclosed as being suitable for improvement using the mutated Fc domains of Lowman et al. bind a wide variety of soluble and cell-surface bound antigens (see particularly paragraphs [0348-0367]) as well as including chimeric and humanized antibodies (see particularly paragraphs [0274-0332]).  Such antibodies are disclosed as binding FcRn at pH 6.0 and 7.4 (see for example paragraph [0018]).  
Wang et al. disclose methods of treating glomerulonephritis in humans by administering antibodies that bind C5 (see entire document, particularly the abstract and claims).
Pons et al. teach that it is desirable to have antibodies which more tightly bind antigen at physiological pH (i.e.7.4) as compared to endosomal pH (about 6-5.5) when antagonizing target antigens present at high levels in a patient, such as the C5 antigen, as such antibodies increase half-life of the administered antibody and lower concentrations of antigen present in the treated subject (see entire document, particularly the abstract, the paragraphs spanning columns 2 and 3, and column 7). 
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to alter the antibodies of the ‘991 patent to have the increased FcRn binding of the antibodies of Lowman et al.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased in vivo half-life as disclosed for the antibodies of Lowman et al.  Indeed, given that the specification of the ‘991 patent teaches that their antibodies are advantageous as they bind more copies of antigen before being degraded by the body as compared to a normal antibody, extending half-life even more by altering residues in the Fc domain which influence FcRn binding would serve to further increase the number of antigens which could be bound by a single antibody before it is ultimately destroyed and thus would serve to improve the function of the antibodies claimed by the ‘991 patent. It would also have been obvious to an ordinary artisan at the time the instant invention was made that antibodies of the type rendered obvious in view of the ‘991 patent and Lowman et al. could be made that bound complement protein C5.  Motivation to do so come from the fact that the antibodies rendered obvious by the ‘991 patent and Lowman et al. have increased in vivo half-lives, and thus making such antibodies which bind C5 would lead to increased therapeutic efficacy when practicing the therapeutic methods of Wang et al. and/or Pons et al.

Applicant has indicated that applicant disagrees with the rejection but no argument as to why the rejection is wrong has been set forth and applicant requests abeyance until the indication of otherwise allowable subject matter.
 Given that applicant has not amended the claims to obviate the rejection and has not filed a terminal disclaimer the rejection is maintained.


Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58, 64, 65, and 67-69 of copending Application No. 15/495,026 in view of Igawa et al. (WO2009/125,825).
The copending claims recite antibodies that bind to C5, contain a leucine at position 428, a serine at position 434 and a histidine at position 27 of the heavy chain.  The presence of an additional histidine at residue 31 of the heavy chain is also claimed (see copending claim 69).  These claims differ from the instant invention in that while the copending claims recite humanized and human antibodies (see particularly copending claim 64) such antibodies are never explicitly recited as being IgG antibodies, nor do they recite the presence of histidine residues at H35, H50, or L28.
Igawa et al. disclose antibodies with altered ability to bind its cognate antigen based upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH, such pH sensitive binding serving to increase the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141] and [0181-187]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Notably, histidine substitution mutations at positions 27, 31, 35 and 50 of the heavy chain and position 28 of the light chain are disclosed (see particularly paragraphs [0113], [0114], [0117], [0118], [0167], [0168], and [0289-0310], working example 2 and table 1).  In particular the double mutant of H27, H31 is disclosed (see for example paragraph [0119]).  Further, host cells comprising histidine containing variable domains as well recovery of antibody from such host cells is also disclosed (see particularly paragraphs [0207-0211], [0277-0287] and the working examples which expressed recombinant antibodies in HEK239H cells).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to make the human and humanized antibodies of the copending claims as IgG because such antibodies are preferred for in vivo use as taught by Igawa et al.  The ordinary artisan would also be motivated to add additional histidine residues in the antigen binding domain to increase the pH-dependent binding affinity changes discussed by Igawa et al. as being important for eliminating soluble antigens from circulation, and artisans would be well aware that C5 is a soluble member or the human complement system. 
This is a provisional nonstatutory double patenting rejection.

Applicant has indicated that applicant disagrees with the rejection and requests abeyance until the indication of otherwise allowable subject matter.
 Given that applicant has not filed a terminal disclaimer the provisional rejection is maintained.


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/           Primary Examiner, Art Unit 1644